Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/652623 application originally filed March 31, 2020.
Amended Claims 1-5, filed February 01, 2022, are pending and have been fully considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has removed (a1) and (f1) and claim 5 fails to further limit claim 1 due to claim 5 states (a1) and (f1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/056608A1) hereinafter cited under (US 2017/0218290) “Hayashi” in view of Hayashi et al. (WO 2017/175733 A1) hereinafter cited under (US 2019/0119593) “Hayashi ‘593”.
Regarding Claims 1, 2 and 4-5
	Hayashi discloses in paragraph 0001, a biomass solid fuel. 
	Hayashi discloses in paragraph 0038, as the method of measuring the particle size of the pulverized biomass, known measurement methods may be used. Since mutual bonding or adhesion in the pulverized biomass is maintained, the particle size of the pulverized biomass is not particularly limited as long as it is within a moldable range. Further, since the fine pulverization becomes a cause of cost increase, the particle size may be within a known range as long as both of cost and moldability can stand together.
	Hayashi discloses in paragraph 0189, self-heating property was evaluated based on "Self combustion test".   Into a sample container (stainless steel mesh cube with a side length of 10 cm), the biomass solid fuel of Example A-2 (heating temperature 250.degree. C.) was charged and was suspended inside of a thermostat oven at a temperature of 140.degree. C., and the temperature of the material was measured for 24 hours continuously, wherein the maximum temperature of less than 200°C in the self-heating test is attained. 
Hayashi discloses in paragraph 0033, biomass as a raw material may be any wood-based and herbaceous material, and tree species and parts thereof or the like are not particularly limited, but examples include douglas fir, hemlock, cedar, cypress, European red pine, almond old tree, almond shell, acacia xylem part, acacia bark, walnut shell, sago palm, EFB (empty fruit bunch that is a residue of palm oil processing), meranti, rubber tree and the like. These may be used alone or in a mixture of two or more of these. 
2/g to 0.70 m2/g. 
Hayashi discloses in paragraph 0095, the biomass solid fuel of acacia xylem part has a fuel ratio (fixed carbon/volatile matter) of 0.2 to 0.6.
Hayashi discloses in Table 5 (E1-E3), the biomass solid fuel of acacia xylem part has a volatile matter of 70-78 weight percent.
It is to be noted, Hayashi discloses biomass derived from raw material but fails to specifically claim the raw material disclosed in the presently claimed invention.
However, it is known in the art to use raw material of pulverized biomass that will maintain its stability under a further heating step, as taught by Hayashi ‘593.
Hayashi ‘593 discloses in the abstract, a biomass solid fuel obtained by molding pulverized biomass particles, such that mutual bonding or adhesion between pulverized biomass particles is maintained after immersion in water.  Hayashi ‘593 discloses in paragraph 0025, one embodiment of the biomass solid fuel is a product by molding pulverized bio mass particles of a raw material comprising at least one selected from the group consisting of rubber tree, acacia, meranti, eucalyptus and teak, or pulverized biomass particles of a raw material of a mixture of larch, spruce and birch. Larch, spruce, and birch may be used alone as raw material biomass, but mixtures thereof are preferred. The biomass solid fuel is a molded solid product obtained by the steps including a molding step of compressing and molding biomass that has been crushed and pulverized to a state of debris or powder into biomass blocks, and a heating step of heating the biomass blocks. The molded and heated solid product is used as a fuel (corresponding to PBT mentioned below). Since the biomass solid fuel of the present invention does not require a step of steam explosion and the use of a binder, the cost increase is suppressed. Herein, biomass as a 
Hayashi ‘593 discloses in paragraph 0024, the biomass solid fuel of the present invention has a fuel ratio (fixed carbon /volatile matter) of preferably 0.15 to 1.50.  Hayashi ‘593 further discloses in paragraph 0114, larch, spruce and birch contains a fuel ratio is preferably 0.165 to 0.35.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 3
	Hayashi discloses in paragraph 0185, the mutual bonding or adhesion between pulverized biomass particles is maintained after immersion in water.
Response to Arguments
Applicant’s arguments directed to the newly submitted claimed amendments, filed February 1, 2022, with respect to the rejection(s) of claim(s) 1-5 under Hayashi et al. (WO 2016/056608A1) hereinafter cited under (US 2017/0218290) “Hayashi” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiraiwa et al. (US 2015/0315505) discloses in the abstract, a biomass solid fuel obtained by steam blasting and then molding biomass into biomass blocks and then heating the blocks, wherein the biomass solid fuel has a fuel ratio of 0.2 to 2.5, a moisture-free higher heating value of 5,000 to 7,500 (kcal/kg), a molar ratio O/C of oxygen O and carbon C of 0.1 to 0.6, and a molar ratio H/C of hydrogen H and carbon C of 0.5 to 1.35.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771